By the court, Sebastian J. It is clear, that the place of payment of a bill of exchange, whether appropriately designated in the billy or in the acceptance, is a material part of the contract, and that a misstatement of it in the declaration is fatal. The declaration states the bill as drawn, payable at the Canal Bank, and the plaintiff produced in evidence, a bill, the address of which was to Mr. John Stande-' ford, “payable at the Canal Bank,” and whether this is a variance from the bill, set forth in the declaration, is the question. The principle is now well settled, that]such a statement at the foot of a promissory note, is not a part of the contract, or any qualification of the liability of the maker of it, but a mere memorandum, or intimation, that the note, if presented there, will be paid. And the principle would be probably applicable to an acceptance, in which the acceptor states the place of payment at the foot or on the back of the bill, detached from the acceptance, though this point has been determined to- the contrary, in Tuckerman vs. Hartwell, 3 Greenleaf, 147. These decisions are not analogous to the case of a bill, in which the drawer has described the place of payment in the address of the bill. Where a bill is accepted, generally the acceptance has reference to the place of payment, is designated on the face of the bill', if any be stated; if not, the place of payment is, by law, understood to be the place of the residence of the drawer, or where his address is, on the face of the bill. Where aplace of payment, different from that implied by the name and address of the drawer is intended, it should be so expressed on the face of the bill: and this may be done either in the body or subscription of the bill. The address is a part of the bill, the province of which is to point out the name and residence of the drawer, which is, by general intendment, the place of payment, unless otherwise expressed: for which reason, it is usual, when a different place of payment is intended, to express it either in the body or in the subscription of the bill. Chitty on Bills, 172, 189. Story on Bills, 60. 3 Kent’s Com. 67. The same is to be inferred from Cowie vs. Halsael 4 Barn. & Ald. R. 197, where a bill was accepted generally, ahd the holder, without the consent of the acceptor, added a place of payment. This was held to be a material alteration, and discharged the acceptor. We, therefore, are of opinion, that the circuit court should not have rejected the bill as evidence for a variance, as in the shape in which it is here presented, and unimpeached on any other ground, it was admissible under the declaration. The judgment of the circuit court must, therefore, be reversed.